Devens, J.
The Pub. Sts. c. 11, § 5, cl. 3, provide that “ the personal property of literary, benevolent, charitable, and scientific institutions, incorporated within this Commonwealth, and the real estate belonging to such institutions, occupied by them or their officers for the purposes for which they were incorporated,” shall be exempt from taxation. The seventh clause exempts from taxation “houses of religious worship owned by a religious society, or held in trust for the use of religious organizations, and the pews and furniture (except for parochial purposes); but portions of such houses appropriated for purposes other than religious worship shall be taxed at the value thereof to the owners of the houses.” It will be observed, that religious societies are not included in the enumeration of the third clause, and that the exemption of their property from taxation is found in the seventh clause, exempting houses of religious worship, and recognizing that any portions of such houses as are appropriated to other than religious worship are to continue subject to taxation.
It is a familiar principle, that no exemption from taxation can be allowed except upon its being fairly shown that it was intended by the terms of the statute, and it is impossible to extend by construction the operation of the third clause above cited to religious societies. Those cases in which it has been held that *398the occupation not under lease, but permissively, by officers of literary, educational, charitable, and scientific institutions, of dwelling-houses on their premises, did not render such buildings taxable, even if the advantage of such occupation was considered in determining the amount of their compensation, have no application to the case at bar. Pierce v. Cambridge, 2 Cush. 611. Massachusetts General Hospital v. Somerville, 101 Mass. 319. Boston Society of Redemptorist Fathers v. Boston, 129 Mass. 178.
That it would aid in the support of public worship, if the clergyman or other religious instructor could be provided with a dwelling for his occupation is true, but the Legislature has not undertaken to exempt that which would do this, but the house of religious worship only. Undoubtedly within this exemption would be included, not merely the building itself, but a reasonably sufficient territory around it for convenient ingress and egress, light, air, or appropriate and decent ornament. But when any portion of the land about the edifice is devoted to the erection of a dwelling-house, as this is a secular purpose, it is shown that so much at least of the territory is not appropriated as a part of the house of religious worship, or as necessarily incident thereto. Funds for the support of the ministry, held by a religious society, are taxable, whether invested in real or personal estate. Section 22 of c. 11 of the Public Statutes recognizes this, and provides for the mode of taxation, and it has been held that a coi’poration established for the purpose of holding a ministerial fund was not a charitable institution under our statute. Greene Foundation v. Boston, 12 Cush. 54, 58, 59.
It would hardly be contended that a house owned by the society, but situated elsewhere in the city of Springfield than upon the ground which has formed a part of that surrounding the church, would be exempt from taxation, yet such a dwelling for the use of the clergyman would contribute in equal degree to the support of religious worship. The Legislature intended to limit the exemption to the houses of religious worship alone, or to the portions of an edifice appropriated therefor, and their pews and furniture, although it is seen by the exception which is found in the seventh clause that these latter are left to be taxed for parochial purposes.
*399The conclusion which we reach, that the parsonage belonging to the plaintiff is taxable, is sustained by the opinion of other courts under statutes similar to our own. . Thus, in New Jersey, under a statute exempting “ buildings erected and used for religious worship, and the land whereon the same are situate,” etc., it has been held that a house for the rector, whether on the land originally occupied only by the church edifice or elsewhere, was not exempt. Rev. Sts. of N. J., p. 1152, § 64, cl. 2. State v. Lyon, 3 Vroom, 360. State v. Krollman, 9 Vroom, 323 and 574. State v. Axtell, 12 Vroom, 117. The same result has been reached also in Minnesota, where the words of the exemption clause are “ all houses used exclusively for public worship.” St. Peter's Church v. County Commissioners, 12 Minn. 395. Hennepin v. Grace, 27 Minn. 503. See also Saint Joseph's Church v. Providence, 12 R. I. 19; Gerke v. Purcell, 25 Ohio St. 229, 248.

Judgment for the defendant.